IN THE SUPREME COURT OF MISSISSIPPI

                                 NO. 2014-KA-00884-SCT

CORREY JAMES DARTEZ a/k/a CORREY
DARTEZ

v.

STATE OF MISSISSIPPI


DATE OF JUDGMENT:                            06/11/2014
TRIAL JUDGE:                                 HON. LISA P. DODSON
TRIAL COURT ATTORNEYS:                       MARY ELIZABETH McFADYEN
                                             ROBERT C. STEWART
COURT FROM WHICH APPEALED:                   HARRISON COUNTY CIRCUIT COURT
ATTORNEYS FOR APPELLANT:                     OFFICE OF THE STATE PUBLIC
                                             DEFENDER
                                             BY: ERIN ELIZABETH PRIDGEN
                                                 GEORGE T. HOLMES
ATTORNEY FOR APPELLEE:                       OFFICE OF THE ATTORNEY GENERAL
                                             BY: ABBIE EASON KOONCE
DISTRICT ATTORNEY:                           JOEL SMITH
NATURE OF THE CASE:                          CRIMINAL - FELONY
DISPOSITION:                                 AFFIRMED - 10/29/2015
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

       BEFORE WALLER, C.J., LAMAR AND PIERCE, JJ.

       PIERCE, JUSTICE, FOR THE COURT:

¶1.    Correy James Dartez was found guilty of murder by a Harrison County jury and

sentenced to life in prison in the custody of the Mississippi Department of Corrections. The

trial court denied Dartez’s post-trial motion for a new trial or judgment notwithstanding the

verdict. Dartez timely appeals his conviction to this Court, claiming his trial counsel was

constitutionally ineffective for failing to raise an insanity defense and for not challenging the
introduction into evidence of Dartez’s confession to the police that he had killed his wife

Victoria Dartez (Victoria). We decline to address Dartez’s ineffective-assistance-of-counsel

claim on direct appeal.

                                          FACTS

¶2.    Dartez met Victoria when the two were patients in a nursing home in Peoria, Illinois.

At the time, Dartez and Victoria were both in their forties, and they both had a host of

medical issues. Both were diagnosed with bipolar disorder. Victoria also had Down’s

Syndrome. Despite their medical complications, the couple fell in love and married.

¶3.    Approximately three years into their marriage, the couple decided to move to Dartez’s

hometown of Biloxi, Mississippi. They moved into Seashore Oaks, a public housing

apartment complex. The couple received Social Security and public assistance benefits as

their sole source of income. Dartez soon became worried that he would be unable to provide

for his wife’s medications at the same level as when the couple lived in Illinois.

¶4.    In early January 2013, three months after moving back to Mississippi, Dartez was

hospitalized for overdosing on Tylenol. Because of this overdose, Dartez suffered from liver

damage and remained in the hospital for eight days.

¶5.    After returning home, Dartez spoke to his wife about their future. According to

Dartez, Victoria was worried that she was not going to make it to her next birthday due to her

health complications. Dartez also was worried that he would not make it to his next birthday.




                                              2
¶6.     In the early evening hours of January 30, 2013, while Victoria was lying on the

couple’s sleeper sofa, Dartez smothered her with a pillow. Afterward, Dartez called 911,

identified himself to the dispatcher and told the dispatcher that he had just killed his wife.

¶7.     When Biloxi police officers arrived, they found Dartez with a paring knife in his hand.

The police ordered Dartez to drop the knife, but Dartez told them to shoot him. The police

tased Dartez after he refused to drop the knife.

¶8.     Dartez was later taken to the Biloxi Police Department where he was interviewed by

Officer Tim McKaig. Officer McKaig read Dartez his Miranda 1 rights. Officer McKaig

testified that he went over Dartez’s rights with him for approximately ten minutes before

beginning the interview.

¶9.     Dartez told Officer McKaig three times that he did not want an attorney. During the

interview, Officer McKaig stopped several times to ask Dartez if he understood his rights and

what Officer McKaig was telling him. Dartez said he already had been informed of his rights

by officers when they were at the apartment. Officer McKaig presented them again and

asked Dartez to sign a statement saying he understood his rights. Officer McKaig gave

Dartez multiple opportunities to stop talking and request an attorney, but Dartez refused each

time.

¶10.    Dartez told Officer McKaig that Victoria had been suffering ever since they got

married. He described the numerous medications Victoria was taking and how he could not

afford them. At trial, Victoria’s home-health nurse testified that Victoria received her



        1
            Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966).

                                               3
medicines free from St. Vincent DePaul, a charitable agency through the Catholic Diocese.

Dartez told Officer McKaig that he did not want Victoria to worry about him anymore or

suffer so he wanted her to go ahead and “pass on.” Dartez told Officer McKaig that he was

no longer happy, and Officer McKaig asked him why. Dartez said it was because he could

not help his wife anymore and, “It was just getting, it was taking too much.”

¶11.   Dartez also told Officer McKaig that he previously had thought about killing his wife,

but the urges had not been as strong as they were this day. Dartez admitted to being off his

“psych” medicine for about a day leading up to the killing. The interview continued with

Dartez explaining to Officer McKaig exactly which pillow he used to smother Victoria.

¶12.   Throughout the interview, Dartez seemed remorseful for his actions. He asked Officer

McKaig to let him know exactly when Victoria had passed away, which hospital Victoria was

at and if her body was still there. Dartez also requested that the police contact a certain

Catholic priest to perform last rites over Victoria’s body.

¶13.   After the interview, Dartez was formally charged with murder. Dartez’s trial counsel

filed a motion for a psychiatric evaluation, which the court granted. Dartez was evaluated

by Dr. Beverly Smallwood. A competency hearing was held, and Dartez’s attorney told the

court that “there [are] no issues as far as his mental status.” Defense counsel then read Dr.

Smallwood’s conclusions and opinion into the record.

¶14.   The trial court determined that Dartez was competent to stand trial based upon Dr.

Smallwood’s evaluation report, the opinion of Dartez’s trial counsel, and questioning by the

trial court. Based upon the contents of the report, Dartez’s trial counsel requested that it be



                                              4
placed under seal. The trial court agreed and placed the full report under seal and also placed

a redacted version under seal, allowing the State to see it.

¶15.   After the competency hearing, the trial court and both parties confirmed that no

insanity defense was raised at trial. The trial court reminded Dartez’s attorney that if an

insanity defense was raised, Dr. Smallwood’s full report might have to be produced.

¶16.   Dartez did not put on a defense at trial. A jury found Dartez guilty of murder and this

appeal followed.

                                      DISCUSSION

¶17.     Dartez contends he was denied his Sixth Amendment right to effective assistance

of counsel by failing to raise an insanity defense and for not challenging the introduction into

evidence of statements Dartez had made to the police, as those statements were not

knowingly and voluntarily given.

¶18.   We reiterate that, generally, ineffective-assistance-of-counsel claims are more

appropriately brought during post-conviction proceedings. Archer v. State, 986 So. 2d 951,

955 (Miss. 2008). An appellate court is limited to the trial-court record in its review of the

claim(s), and there may be instances in which insufficient evidence and/or information exists

within the record to address the claim adequately. Id. In such a case, the appropriate

procedure is to deny relief, preserving the defendant’s right to argue the issue through a

petition for post-conviction relief (PCR). Read v. State, 430 So. 2d 832, 837 (Miss.1983).

We may, however, address an ineffectiveness claim on direct appeal if the presented issues




                                               5
are based on facts fully apparent from the record. M.R.A.P. 22. We do not find that to be

the case here.

¶19.   In order to prevail on an ineffective-assistance-of-counsel claim, a defendant must

prove that his attorney’s performance was deficient, and that the deficiency was so

substantial as to deprive the defendant of a fair trial. Holly v. State, 716 So. 2d 979, 989

(Miss. 1998) (applying the two-pronged test announced in Strickland v. Washington, 466
U.S. 668, 687-96, 104 S. Ct 2052, 80 L. Ed. 2d 674 (1984). We look at the totality of the

circumstances to determine whether counsel’s efforts were both deficient and prejudicial.

Id. There is a strong but rebuttable presumption that counsel’s conduct falls within the wide

range of reasonable professional assistance. Id. Only where it is reasonably probable that,

but for the attorney’s errors, the outcome would have been different, will we find that

counsel’s performance was deficient. Id.

¶20.   Whether Dartez’s trial counsel should have raised an insanity defense and whether

trial counsel should have challenged Dartez’s confession involves facts not fully apparent

from the record before us. Thus, we are unable adequately and properly to address Dartez’s

ineffective-assistance-of-counsel claim on direct appeal. Therefore, we affirm Dartez’s

conviction. If he chooses, Dartez may assert and argue this claim through a PCR petition.

However, Dartez must first seek leave of this Court before presenting such a petition in the

trial court. Miss. Code Ann. § 99-39-7 (Rev. 2015).




                                             6
                                   CONCLUSION

¶21.   The judgment of the Harrison County Circuit Court is affirmed.

¶22. CONVICTION OF MURDER AND SENTENCE OF LIFE IMPRISONMENT
IN THE CUSTODY OF THE MISSISSIPPI DEPARTMENT OF CORRECTIONS,
AFFIRMED.

    WALLER, C.J., DICKINSON AND RANDOLPH, P.JJ., LAMAR, KITCHENS,
CHANDLER, KING AND COLEMAN, JJ., CONCUR.




                                           7